EXHIBIT 10.9

SENIOR MANAGEMENT

FISERV, INC.

EMPLOYEE NON-QUALIFIED STOCK OPTION AGREEMENT

 

Employee/Optionee: [FIRST NAME][LAST NAME]    Date: [DATE]  

Number of Shares of Common Stock Subject To This Agreement: [SHARES]

Pursuant to the Fiserv, Inc. Stock Option and Restricted Stock Plan (the
“Plan”), the Compensation Committee of the Board of Directors (the “Committee”)
of Fiserv, Inc. (the “Company”) has granted to you on this date an option (the
“Option”) to purchase the number of shares of the Company’s Common Stock, $.01
par value (the “Common Stock”), set forth above. Such number of shares (as such
may be adjusted as described in Section 9(a) below) is herein referred to as the
“Option Shares”. The terms and conditions of the Option are set out below.

The Option is intended to be (and will be treated as) a “non-qualified stock
option” for Federal income tax purposes. The Option will not be treated either
by you or the Company as an “incentive stock option”, as defined in Section 422
of the Internal Revenue Code of 1986, as amended (the “Code”).

 

  1. Date of Grant. This Option is granted to you on the date first above
written (the “Date of Grant”).

 

  2. Termination of Option. Your right to exercise this Option (and to purchase
the Option Shares) shall expire and terminate in all events on the earlier of
(a) the close of business on the tenth anniversary of the Date of Grant, or
(b) the date provided in Section 6 hereof.

 

  3. Option Price. The purchase price to be paid upon the exercise of this
Option will be [PRICE] per share, being at least equal to the fair market value
of such shares on the date hereof.

 

  4. Provisions Relating to Exercise.

 

  (a) Commencing on [VESTING DATE] you will become entitled to exercise this
Option with respect to 20% of the Option Shares. Commencing on each of the four
succeeding anniversaries of [VESTING DATE], you will become entitled to exercise
this Option with respect to an additional 20% of the Option Shares.

 

  (b) Once you become entitled to exercise any part of this Option (and purchase
Option Shares) as provided in Section 4(a) hereof, that right will continue
until the date on which this Option expires and terminates pursuant to Section 2
hereof. The right to purchase Option Shares under this Option is cumulative, so
that if the full number of Option Shares purchasable in a period shall not be
purchased, the balance may be purchased at any time or from time to time
thereafter during the term of the Option.



--------------------------------------------------------------------------------

SENIOR MANAGEMENT

 

  (c) The Committee, in its sole discretion, may at any time accelerate the time
at which this Option first becomes exercisable by you with respect to any Option
Shares.

 

  (d) Notwithstanding any other provision in this Option Agreement, you agree
that during the term of your employment with the Company or any Subsidiary, and
for a period of 12 months thereafter, you will not, directly or indirectly, on
your behalf or on behalf of any other individual, association or entity, as
agent or otherwise:

 

  (i) contact any of the clients of any Fiserv Group Company (or hereinafter
defined) for whom you directly performed any services or had any direct business
contact for the purpose of soliciting business or inducing such client to
acquire any product or service that at any time during the term of this
Agreement is provided or under development by the Fiserv Group Company for whom
you directly performed any services from any entity other than a Fiserv Group
Company;

 

  (ii) contact any of the clients or prospective clients of any Fiserv Group
Company whose identity or other client specific information you discovered or
gained access to as a result of your access to any Fiserv Group Company’s
confidential information for the purpose of soliciting or inducing any of such
clients or prospective clients to acquire any project or service that at any
time during the term of this Agreement is provided or under development by the
Fiserv Group Company to whose confidential information you had access from any
entity other than a Fiserv Group Company;

 

  (iii) use any Fiserv Group Company’s confidential information to solicit,
influence or encourage any clients or potential clients of any Fiserv Group
Company to divert or direct their business to you or any other person,
association or entity by or with whom you are employed, associated, engaged as
agent or otherwise affiliated; or

 

  (iv) encourage, induce or entice any employee of any Fiserv Group Company with
access to or possession of confidential information of any Fiserv Group Company
to leave any Fiserv Group Company’s employment where it is reasonably likely
that such employee will use such confidential information to solicit, influence
or encourage clients or potential clients of such Fiserv Group Company to divert
or direct their business to you or any other person, association or entity by or
with whom such employee will become employed, associated, engaged as agent or
otherwise affiliated.

You expressly acknowledge that damages alone may not be an adequate remedy for
any breach by you of the covenants or agreements set forth in this Section 4(d)
and that the Company, in addition to any other remedies it may have, shall be
entitled to seek injunctive relief, including specific



--------------------------------------------------------------------------------

SENIOR MANAGEMENT

performance, with respect to any actual or threatened breach by you of any said
covenants and your right to exercise this Option shall terminate immediately.
“Fiserv Group Company” means the company and any “affiliate” company (within the
meaning of Rule 405 under the Securities Act of 1933).

 

  (e) The Company may cancel, rescind, suspend, withhold or otherwise limit or
restrict any unexpired, unpaid or deferred part of the Option at any time if you
are not in compliance with all applicable provisions of this Agreement and the
Plan, or if you engage in any of the activities listed in Section 4(d). In
addition, failure to comply with the provisions of Section 4(d) prior to and
during the 12 months after any exercise, payment or delivery of Option Shares
pursuant to all or any part of this Option shall cause such exercise, payment or
delivery to be rescinded. Notwithstanding the foregoing, the remedies and
damages available to the Company in the event of a failure to comply with the
provisions of Section 4(d) are not limited by this Section 4(e). The Company
will notify you in writing of any such rescission within 24 months after such
exercise, payment or delivery. Within 10 days after receiving such notice from
the Company, you will pay to the Company, as a result of the rescinded exercise,
payment or delivery of Option Shares, an amount equal to the difference between
the fair market value of such Option Shares on the date of exercise and the
amount you paid to obtain such Option Shares.

 

  5. Exercise of Option. To exercise the Option, you must complete the
transaction through our administrative agent’s website at
www.netbenefits.fidelity.com or call their toll free number at 1-800-544-9354 or
contact the Company at its then principal office (presently 255 Fiserv Drive,
Brookfield, WI 53045, Attn: Corporate Finance), specifying the number of Option
Shares being purchased as a result of such exercise, together with payment of
the full option price for the Option Shares being purchased. Payment of the
option price must be made in accordance with the Plan. In no event may a
fraction of a share be exercised or acquired.

 

  6. Termination of Employment.

 

  (a) In the event that you are no longer a full-time employee of either the
Company or any Subsidiary of the Company for any reason, including that the
Subsidiary ceases to be a Subsidiary, this Option may be exercised to the same
extent that you were entitled to exercise this Option on the date you ceased to
be a full-time employee, and had not previously done so, and the remaining
Option Shares that are not vested under Section 4(a) may be exercised as
follows:



--------------------------------------------------------------------------------

SENIOR MANAGEMENT

 

Minimum Age When No

Longer a Full-Time Employee

  

Reason No Longer

A Full-Time

Employee

  

Minimum

Years of Service

  

Remaining Option

Shares that are

Exercisable

Not applicable

   Death or Disability    6    20%       7    40%       8    60%       9    80%
      10    100%

55

   Retirement    25    100%

62

   Retirement    6    20%       7    40%       8    60%       9    80%       10
   100%

65

   Retirement    0    100%

All other combinations of minimum age, reason and minimum years of service

         0%

If you are no longer a full-time employee by reasons of death, “disability”
(within the meaning of Section 22(e)(3) of the code), retirement at age 55 or
older with 25 years of service, retirement at age 62 or older with 10 years of
service, or retirement at age 65 or older, you are (or in the event of your
death or disability resulting in judicial appointment of a guardian ad litem,
administrator or other legal representative, the executor or administrator of
your estate, any person who shall have acquired the Option through bequest or
inheritance or such guardian ad litem, administrator or other legal
representative is) entitled to exercise this Option per the terms contained
herein within one year after you are no longer a full-time employee. Otherwise,
you are (or such guardian ad litem, administrator or other legal representative
is) entitled to exercise this Option per the terms contained herein within one
month after you are no longer a full-time employee. If you die within such
exercise periods, your executor or the administrator of your estate or
beneficiary may exercise this Option within one year after your death.

 

  (b) Notwithstanding any provision contained in this Section 6 to the contrary,
in no event may this Option be exercised to any extent by anyone after the tenth
anniversary of the Date of Grant.

 

  (c) Notwithstanding the foregoing, in the event that your employment was
terminated either for cause or without the consent of the Company, this Option
shall terminate immediately.



--------------------------------------------------------------------------------

SENIOR MANAGEMENT

 

  (d) If a Change of Control of the Company occurs and the Board of Directors
does not, for any reason, act under the provisions of Subsection 9.3 of the
Plan, this Option shall become fully vested and exercisable with respect to all
Option Shares covered by this Option and, to the extent not previously exercised
in whole or in part, all Option Shares shall, unless otherwise determined by the
Committee in its sole discretion at or after grant but prior to any Change of
Control, be cashed out on the basis of the Change of Control Price (as
hereinafter defined) as of the date such Change of Control is determined to have
occurred. Cash payment shall be effected to you within 60 days of the date such
Change of Control is determined to have taken place. The “Change of Control
Price” shall mean the highest price per share paid in any transaction reported
on the NASDAQ, or paid or offered in any bona fide transaction related to a
Change of Control, at any time during the 60-day period immediately preceding
the occurrence of the Change of Control, in each case as determined by the
Committee.

 

  (e) If a Change of Control of the Company has occurred and the Board of
Directors has: (i) made provisions for the continuation of this Option,
(ii) reached an agreement with the acquiring or surviving entity that the
acquiring or surviving entity will assume the obligation of the Company under
this Option or (iii) reached an agreement with the acquiring or surviving entity
that the acquiring or surviving entity will convert each Option into an option
of at least equal value, determined as of the date of the transaction, to
purchase stock of the acquiring or surviving entity, and if you are terminated
without cause or you terminate your employment for Good Reason (as hereinafter
defined) within 12 months following the occurrence of the Change of Control,
notwithstanding the provisions of Section 6(c) of this Option with respect to
termination of employment without consent of the Company, this Option shall
become fully vested and exercisable with respect to all Option Shares covered by
this Option as of the time immediately prior to such termination of employment
and notwithstanding any other provision hereof (except Section 6(b)), this
Option shall become exercisable by you for 30 days following such termination
and the provisions of Section 4(d)(i) and (iv) shall cease immediately to apply.
For purposes of this Agreement, “Good Reason” shall mean your suffering any of
the following events without your consent: (x) significant or material lessening
of your responsibilities; (y) a reduction in your annual base salary or a
material reduction in the level of incentive compensation for which you have
been eligible during the two years immediately prior to the occurrence of the
Change of Control and/or a material adverse change in the conditions governing
receipt of such incentive compensation from those that prevailed prior to the
occurrence of the Change of Control; or (z) the Company’s requiring you to be
based anywhere other than within 50 miles of your place of employment at the
time of the occurrence of the Change of Control, except for reasonably required
travel to an extent substantially consistent with your business travel
obligations.

 

  7. Securities Representations. You acknowledge receipt of the Prospectus under
the Registration Statement on Form S-8 (Registration No. 333-34310) with respect
to the



--------------------------------------------------------------------------------

SENIOR MANAGEMENT

Plan filed by the Company with the Securities and Exchange Commission. You
understand that if you are an officer, director, 10% shareholder or are
otherwise an “affiliate” (within the meaning of Rule 405 under the Securities
Act of 1933) of the Company, you may not re-sell any shares acquired pursuant to
the exercise of this Option except pursuant to a Registration Statement meeting
the requirements of the Securities Act of 1933 or an exemption from the
registration requirements of such Act. You represent and agree that you will
comply with all applicable laws relating to the Plan and the grant and exercise
of this Option and the disposition of the Option Shares, including without
limitation federal and state securities and “blue sky” laws.

The Company may affix appropriate legends upon the certificates for the Option
Shares and may issue such “stop transfer” instructions to its transfer agent in
respect of such shares as it determines, in its discretion, to be necessary or
appropriate to (a) prevent a violation of, or to perfect an exemption from, the
registration requirements of the Securities Act, or (b) implement the provisions
of the Plan or any agreement between the Company and you with respect to such
Option Shares.

 

  8. Tax Representations. You represent and warrant that you understand the
Federal, state and local income tax consequences of the granting of this Option
to you, the exercise of this Option and purchase of Option Shares and the
subsequent sale or other disposition of any Option Shares. In addition, you
understand and agree that, when you exercise the Option and thereby realize
gross income (if any) taxable as compensation in respect of such exercise, the
Company will be required to withhold Federal, state and local taxes on the full
amount of the compensation income realized by you and may also be required to
withhold other amounts as a result of such exercise. Accordingly, at or prior to
the time that you exercise the Option, you hereby agree to provide the Company
with cash funds equal to the total federal, state and local taxes and other
amounts required to be withheld by the Company or its Subsidiary in respect of
any such compensation income or make other arrangements satisfactory to the
Company regarding such payment. All matters with respect to the total amount to
be withheld as a result of the exercise of this Option shall be determined by
the Committee in its sole discretion.

 

  9. General Provisions.

 

  (a) If the total outstanding shares of Common Stock of the Company shall be
increased or decreased or changed into or exchanged for a different number or
kind of shares of stock or other securities of the Company through
reorganization, merger or consolidation, recapitalization, stock split,
split-up, combination, exchange of shares, declaration of any dividends payable
in Common Stock, or the like, then the number and kind of Option Shares (and
option price per share) subject to the unexercised portion of this Option shall
be appropriately adjusted by the Board of Directors of the Company, whose
determination shall be effective and binding. Such adjustment may provide for
the elimination of fractional shares which might otherwise be subject to the
Option without payment therefor.



--------------------------------------------------------------------------------

SENIOR MANAGEMENT

 

  (b) Neither the Plan nor this Option shall confer upon you any right to
continue to be employed by the Company or any Subsidiary of the Company or limit
in any respect any right of the Company or any Subsidiary of the Company to
terminate your employment at any time, without liability.

 

  (c) This Agreement contains the entire agreement between the Company and you
relating to the Option and supersedes all prior agreements or understandings
relating thereto.

 

  (d) This Agreement may not be amended, changed or waived other than by written
instrument signed by the parties hereto.

 

  (e) If any one or more provisions of this Agreement shall be found to be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby.

 

  (f) This Agreement shall be governed by and construed in accordance with the
laws of the State of Wisconsin, without regard to conflict of law provisions.

 

  (g) The Company and you agree that they will both be subject to and bound by
all of the terms and conditions of the Plan. The Plan Prospectus is accessible
on the Company’s administrative agent’s website in the “forms library”
(www.netbenefits.fidelity.com), or a paper copy is available upon request. Any
capitalized term not defined herein shall have the meaning ascribed to it in the
Plan. In the event of a conflict between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall govern.

 

  (h) This Option is not transferable otherwise than by will or the laws of
descent and distribution and may be exercised, during your lifetime, only by you
or your legal representatives.

 

  (i) This Agreement shall be binding upon and inure to the benefit of any
successor or assign of the Company and to any heir, distributee, executor,
administrator or legal representative entitled by law to your rights hereunder.

 

  (j) You shall not have the rights of a shareholder with respect to any shares
of Common Stock to be acquired upon exercise of this Option until the stock
certificate representing such shares is issued.

 

  (k) You understand that, under the terms of the Plan and this Agreement, the
Company may cancel or rescind this Option in certain circumstances, including,
without limitation, if you violate the provisions of Section 4(d) prior to, or
within 12 months after, the exercise of any Option Shares.



--------------------------------------------------------------------------------

SENIOR MANAGEMENT

Please acknowledge acceptance of this Agreement by signing the enclosed copy of
this Agreement in the space provided below.

 

FISERV, INC. By:  

 

  Senior Executive Vice President

 

Accepted and Agreed to:

 

Signature of Optionee/Employee

 

Street Address

 

City   State   Zip Code